Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on August 25th, 2022. Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US Pat No. 8737490 B1, hereinafter referred to as Wilson) in further support by NPL Titled “Configuring flip-flops to BIST registers” (AUTHOR: Stroele et al, hereinafter referred to as Stroele reference).
Referring to claim 1, Wilson discloses a serial bus equalization trim circuit {“integrated circuit including a SerDes circuitry”, see Abstract, see Fig. 2}, comprising: 
a first data input terminal {“decision feedback equalization circuitry”, see Figs. 2 and 3, Col 2 lines 20-23}; 
a second data input terminal {“multi-tap circuitry 306”, see Fig. 3, Col 8 lines 63-65}: 
a delay circuit comprising {“applying a delay and add function to the incoming data stream”, see Figs. 2 and 3, Col 10 lines 22-23}: 
a data input coupled to the first data input terminal {“multi-tap circuitry 306”, see Fig. 3, Col 8 lines 63-65}; 
a trim input {“training circuitry 328”, see Figs. 2 and 3, Col 9, lines 22-25}; and an output {“6 bit LUT 330 output data”, see Fig. 3, Col 9lines  22-25}; 
and a flip-flop comprising {“register 228” known in the art for containing types of flip flops, see Figs. 2 and 3, Col 7 lines }: a data input coupled to the output of the delay circuit {“post-decision feedback equalization loop”, see Figs. 3 and 4, Col 8 lines 16-18}; a Clock input {“Mueller clock and data recover circuitry 224”, see Fig. 3 and 4, Col 7 lines 11-13} coupled to the second data input terminal {“ Mueller clock and data recover circuitry 224”, see Figs. 3 and 4, Col 7 lines 10-13}; and an output coupled to the trim input of the delay circuit {“may tolerate additional noise and thus improve the ability of the CDR circuitry loops to detect transitions”, see Figs. 3 and 4, Col 8 lines 38-34}.

As per claim 2, the rejection of claim 1 is incorporated and Wilson discloses further comprising: 
a counter circuit comprising {“overlap register 425a”, see Fig. 4, Col 11, lines 24-26}: a clock input coupled to the second data input terminal {“one parallel word clock cycle”, see Fig. 4, Col 11 lines 5-7}; a count output coupled to the trim input of the delay circuit {“16 clock cycles to process [count] 16 samples”, see Fig. 4, Col 11 lines 5-7}; and a reset input {“before the engine can be reloaded”, see Fig. 4, Col 11 lines 10-11}.

As per claim 3, the rejection of claim 2 is incorporated and Wilson discloses wherein the counter circuit is configured to generate a trim value that sets a delay applied in the delay circuit {“read the threshold value from LUT 430”, see Fig. 4, Col 11 lines 20-24}. 

As per claim 4, the rejection of claim 2 is incorporated and Wilson discloses further comprising: 
a trim storage register {“overlap registers 425A and sample registers 426A may be configured to store 6 bits each”, see Fig. 4, Col 10 lines 63-65} comprising: an input coupled to the count output of the counter circuit {“16 clock cycles to process [count] 16 samples”, see Fig. 4, Col 11 lines 5-7}; and a final trim output {“6th to 16th sample, the most significant bit of the previous 5 samples”, see Fig. 4, Col 11 lines 50-52}.

As per claim 5, the rejection of claim 4 is incorporated and Wilson discloses wherein the trim storage register is configured to store a highest count value output {“6th to 16th sample, the most significant bit of the previous 5 samples”, see Fig. 4, Col 11 lines 50-52} by the counter circuit in a calibration cycle as a final trim value {“process may begin on the 6.sup.th bit using the MSB of the previous 5 samples as an approximate history”, see Fig. 4, Col 11 lines 31-33}.

As per claim 6, the rejection of claim 2 is incorporated and Wilson discloses further comprising: a reset circuit comprising {“before the engine can be reloaded”, see Fig. 4, Col 11 lines 10-11}: an input coupled to the output of the flip-flop {“operate on two 16x6 bit words in sample registers 426a”, see Fig. 4, Col 11 lines 7-10}; and an output coupled to the reset input of the counter circuit {“since each engine may work on 2 words at a time, 24 copies of this block may be needed to work in parallel”, see Fig. 4, Col 11, lines 12-13}. 

As per claim 7, the rejection of claim 6 is incorporated and Wilson discloses wherein the reset circuit is configured to: 
detect a transition at the output of the flip-flop {“compare the LUT threshold value to the current 6 bit sample”, Col 11, lines 25-26}; and reset the counter circuit responsive to the transition {“before the engine can be reloaded”, see Fig. 4, Col 11 lines 10-11}.

As per claim 8, the rejection of claim 1 is incorporated and Wilson discloses wherein the flip-flop is configured to generate a delay direction signal that sets a direction of delay change in the delay circuit {“to minimize the computational overhead of the overlap”, see Fig. 4, Col 11 lines 60-61}. 

As per claim 9, the rejection of claim 1 is incorporated and Wilson discloses wherein the delay circuit is configured to delay a signal received {“applying a delay and add function to the incoming data stream”, see Figs. 2 and 3, Col 10 lines 22-23.} at the data input based on a signal received at the trim input {“to minimize the computational overhead of the overlap”, see Fig. 4, Col 11 lines 60-61}.

Referring to claims 10-15 are apparatus claims reciting claim functionality corresponding to the device claim of claims 1-9, respectively, thereby rejected under the same rationale recited in claims 1-9 above. 

Referring to claims 16-20 are apparatus claims reciting claim functionality corresponding to the device claim of claims 1-9, respectively, thereby rejected under the same rationale recited in claims 1-9 above. 
Response to Arguments
Applicant’s arguments filed on 08/25/2022 have been considered but deemed moot in view of the following explanation: 
 Applicant alleges that the that the Wilson reference does not appear to explicitly teach a delay circuit or the flip flop as recited in claims 1, 10, and 16 respectively (Remarks page 10).
Per the Examiner’s rebuttal, the Examiner will further expand upon the claim interpretation to claim 1 further drawn parallels to the Wilson reference. 
As claim 1 recites a “delay circuit”, the Examiner should emphasize that such language is neither implicitly or explicitly quantized in a relative or temporal units (only in claim 8 further elaborates “a general delay direction”) but ultimately does not specify in frequency, phase, or seconds how long said “delay” is. 
Thus, as long as the Wilson demonstrates some amount of delay, or construction of the elements in the delay circuit needed by the respective claim consequently teaches “said delay” respectively in the claims. 
Since the applicant did not contest the first half of the delay circuit, the focus will be on the later half “a flip-flop comprising” which above citations refers to “register 228”. It is taken by official notice, that the fundamental blocks of a CPU register are flip flops, whether the types be JK flip flops, D flops, and so on. 
The Stroele reference further demonstrates the register comprising flip flops in section 1.3, lines 2-4, “the flip-flops are partitioned and assembled to test registers” (Stroele page 941, left column)).
For these reasons the current ground of rejection(s) is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184